                                                                                Case 3:17-cv-06907-WHA Document 152 Filed 05/09/19 Page 1 of 9



                                                                          1
                                                                          2
                                                                          3
                                                                          4                               IN THE UNITED STATES DISTRICT COURT
                                                                          5
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7
                                                                          8   JEREMIAH REVITCH, on behalf of
                                                                          9   himself and all others similarly situated,
                                                                                                                                            No. C 17-06907 WHA
                                                                         10                  Plaintiff,

                                                                         11     v.                                                          ORDER RE MOTIONS
United States District Court




                                                                                                                                            TO FILE UNDER SEAL
                                                                              CITIBANK, N.A.,
                               For the Northern District of California




                                                                         12
                                                                         13                  Defendant.
                                                                                                                           /
                                                                         14
                                                                         15          In our circuit, courts start with a “strong presumption in favor of access” when deciding

                                                                         16   whether to seal records. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir.

                                                                         17   2006) (citation omitted). To seal records in connection with a “dispositive” motion, or one

                                                                         18   “more than tangentially related to the merits of a case,” requires “compelling reasons supported

                                                                         19   by specific factual findings that outweigh the general history of access and the public policies

                                                                         20   favoring disclosure.” See id. at 1178–79 (quotations and citations omitted). A particularized

                                                                         21   showing of “good cause” under FRCP 26(c), however, suffices to warrant sealing in connection

                                                                         22   with a non-dispositive motion. Id. at 1179–80.

                                                                         23          Our court of appeals has not ruled on whether a motion for class certification is more

                                                                         24   than tangentially related to the merits for the purposes of determining whether the compelling

                                                                         25   reasons standard applies. “[M]ost district courts to consider the question,” however, “have

                                                                         26   found that a motion for class certification is more than tangentially related to the underlying

                                                                         27   cause of action and therefore merits application of the compelling reasons standard. Philips v.

                                                                         28   Ford Motor Co., No. C 14-02989 LHK, 2016 WL 7374214, at *2 (N.D. Cal. Dec. 20, 2016)
                                                                              (Judge Lucy Koh). Here, it is certainly the case that the issues raised at class certification were
                                                                                Case 3:17-cv-06907-WHA Document 152 Filed 05/09/19 Page 2 of 9



                                                                          1   intertwined with the merits of the action, and therefore this order applies the compelling reasons
                                                                          2   standard.
                                                                          3          Civil Local Rule 79-5 requires that administrative motions to file under seal be
                                                                          4   accompanied by “[a] declaration establishing that the document sought to be filed under seal, or
                                                                          5   portions thereof, are sealable.” In our district, “[r]eference to a stipulation or protective order
                                                                          6   that allows a party to designate certain documents as confidential is not sufficient to establish
                                                                          7   that a document, or portions thereof, are sealable.” Moreover, administrative motions to file
                                                                          8   under seal must “be narrowly tailored to seek sealing only of sealable material.” Civ. L.R. 79-5.
                                                                          9   Supporting declarations may not rely on vague boilerplate language or nebulous assertions of
                                                                         10   potential harm but must explain with particularity why any document or portion thereof remains
                                                                         11   sealable under the applicable legal standard, especially in light of all the information that has
United States District Court
                               For the Northern District of California




                                                                         12   already become public over the course of this litigation via court filings, orders, and public
                                                                         13   hearings.
                                                                         14          With these principles in mind, this order GRANTS IN PART AND DENIES IN PART the
                                                                         15   parties’ administrative motions as stated in the tables below. To the extent their motions are
                                                                         16   denied, each movant shall file revised versions of their documents consistent with this order on
                                                                         17   the public docket by MAY 24 AT NOON.
                                                                         18                                   *                  *                *
                                                                         19          1.      PLAINTIFFS’ ADMINISTRATIVE MOTIONS TO SEAL.
                                                                         20    DKT. NO.      DOCUMENT SOUGHT TO BE SEALED              RULING
                                                                         21        83        (i) Exhibits 10–22 to the declaration     Compelling reasons warrant the sealing
                                                                                             of Attorney Thomas Reyda; and             of customer account numbers, phone
                                                                         22                                                            numbers, and names contained in these
                                                                                             (ii) associated portions of plaintiff’s   documents. To this extent only, this
                                                                         23                  motion for class certification.           request is GRANTED. The request to
                                                                                                                                       seal these documents is otherwise
                                                                         24                                                            DENIED. The supporting declaration
                                                                                                                                       fails to show even good cause because it
                                                                         25                                                            merely concludes in generic terms that
                                                                                                                                       this information was designated as
                                                                         26                                                            confidential under a previous protective
                                                                                                                                       order and that these documents “relate
                                                                         27                                                            to, and include . . . internal, non-public”
                                                                                                                                       information. Moreover, this request has
                                                                         28                                                            not been narrowly tailored as required
                                                                                                                                       by Civil Local Rule 79-5.

                                                                                                                                 2
                                                                              Case 3:17-cv-06907-WHA Document 152 Filed 05/09/19 Page 3 of 9



                                                                          1            (i) Exhibits C–H to the declaration of     The request to seal these documents is
                                                                          2            Randall Snyder;                            DENIED. The supporting declaration
                                                                                                                                  fails to show even good cause because it
                                                                          3            (ii) associated portions of the            merely concludes in generic terms that
                                                                                       declaration of Randall Snyder; and         this information was designated as
                                                                          4                                                       confidential under a previous protective
                                                                                       (iii) associated portions of plaintiff’s   order and that these documents “relate
                                                                          5            motion for class certification.            to, and include . . . internal, non-public”
                                                                                                                                  information. Moreover, this request has
                                                                          6                                                       not been narrowly tailored as required
                                                                                                                                  by Civil Local Rule 79-5.
                                                                          7            (i) Portions of the declaration of         The request to seal portions of these
                                                                                       Colin Weir; and                            documents is DENIED. The supporting
                                                                          8                                                       declaration fails to show even good
                                                                                       (ii) associated portions of plaintiff’s    cause because it merely concludes in
                                                                          9            motion for class certification.            generic terms that this information was
                                                                                                                                  designated as confidential under a
                                                                         10                                                       previous protective order and that these
                                                                                                                                  documents “relate to, and include . . .
                                                                         11
United States District Court




                                                                                                                                  internal, non-public” information.
                               For the Northern District of California




                                                                         12     114    (i) Exhibits 1–6 to the Reyda              Citibank previously designated these
                                                                                       Declaration; and                           documents confidential pursuant to the
                                                                         13                                                       protective order in this case. Citibank,
                                                                                       (ii) associated portions of plaintiff’s    however, failed to submit a supporting
                                                                         14            opposition to Citibank’s motion to         declaration as required by Local Rule
                                                                                       exclude the testimony of Randal            79-5(e). Therefore, the motion to seal is
                                                                         15            Snyder and Colin Weir.                     DENIED in its entirety.
                                                                         16     120    (i) Exhibits 1–3 to the declaration of     Citibank previously designated the
                                                                                       Attorney Joel Smith;                       documents confidential pursuant to the
                                                                         17                                                       protective order in this case. Citibank,
                                                                                       (ii) portions of Exhibits 4 and 5 to       however, failed to submit a supporting
                                                                         18            the declaration of Attorney Joel           declaration as required by Local Rule
                                                                                       Smith; and                                 79-5(e). Therefore, the motion to seal is
                                                                         19                                                       DENIED in its entirety.
                                                                                       (iii) associated portions of plaintiff’s
                                                                         20            reply in support of his motion for
                                                                                       class certification.
                                                                         21
                                                                         22
                                                                                                        *                   *               *
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                            3
                                                                              Case 3:17-cv-06907-WHA Document 152 Filed 05/09/19 Page 4 of 9



                                                                          1       2.     CITIBANK’S ADMINISTRATIVE MOTIONS TO SEAL.
                                                                          2
                                                                              DKT. NO.   DOCUMENT SOUGHT TO BE SEALED              RULING
                                                                          3     96       (i) Exhibits 1 and 2 to the declaration   Compelling reasons warrant the sealing
                                                                                         of Amy Mullahey;                          of customer account numbers, phone
                                                                          4                                                        numbers, and names contained in these
                                                                                         (ii) portions of the declaration of       documents. To this extent only, this
                                                                          5              Amy Mullahey;                             request is GRANTED. The request to
                                                                                                                                   seal these documents is otherwise
                                                                          6              (iii) portions of the deposition of       DENIED. The supporting declaration
                                                                                         Amy Mullahey; and                         fails to show even good cause because it
                                                                          7                                                        merely concludes in generic terms that
                                                                                         (iv) associated portions of Citibank’s    this information was designated as
                                                                          8              opposition to plaintiff’s motion for      confidential under a previous protective
                                                                                         class certification.                      order and that these documents
                                                                          9                                                        “include[] proprietary information about
                                                                                                                                   Citibank’s internal policies and
                                                                         10                                                        procedures, which are not publicly
                                                                                                                                   disseminated and which give Citibank a
                                                                         11
United States District Court




                                                                                                                                   competitive advantage in the
                                                                                                                                   marketplace.”
                               For the Northern District of California




                                                                         12
                                                                                         (i) Exhibit 1 to the declaration of       Compelling reasons warrant the sealing
                                                                         13              Matthew Roe;                              of customer account numbers, phone
                                                                                                                                   numbers, and names contained in these
                                                                         14              (ii) portions of the declaration of       documents. To this extent only, this
                                                                                         Matthew Roe;                              request is GRANTED. The request to
                                                                         15                                                        seal these documents is otherwise
                                                                                         (iii) portions of the deposition of       DENIED. The supporting declaration
                                                                         16              Matthew Roe; and                          fails to show even good cause because it
                                                                                                                                   merely concludes in generic terms that
                                                                         17              (iv) associated portions of Citibank’s    this information was designated as
                                                                                         opposition to plaintiff’s motion for      confidential under a previous protective
                                                                         18              class certification.                      order and that these documents
                                                                                                                                   “include[] proprietary information about
                                                                         19                                                        Citibank’s internal policies and
                                                                                                                                   procedures, which are not publicly
                                                                         20                                                        disseminated and which give Citibank a
                                                                                                                                   competitive advantage in the
                                                                         21                                                        marketplace.”
                                                                         22              (i) Portions of the declaration of        The request to seal this information is
                                                                                         Elizabeth Barnette; and                   DENIED. The supporting declaration
                                                                         23                                                        fails to show even good cause because it
                                                                                         (ii) associated portions of Citibank’s    merely concludes in generic terms that
                                                                         24              opposition to plaintiff’s motion for      this information was designated as
                                                                                         class certification.                      confidential under a previous protective
                                                                         25                                                        order and that these documents
                                                                                                                                   “include[] proprietary information about
                                                                         26                                                        Citibank’s internal policies and
                                                                                                                                   procedures, which are not publicly
                                                                         27                                                        disseminated and which give Citibank a
                                                                                                                                   competitive advantage in the
                                                                         28                                                        marketplace.”


                                                                                                                               4
                                                                              Case 3:17-cv-06907-WHA Document 152 Filed 05/09/19 Page 5 of 9



                                                                          1            (i) Portions of the declaration of        The request to seal this information is
                                                                          2            Todd Meeks;                               DENIED. The supporting declaration
                                                                                                                                 fails to show even good cause because it
                                                                          3            (ii) portions of the deposition of        merely concludes in generic terms that
                                                                                       Todd Meeks; and                           this information was designated as
                                                                          4                                                      confidential under a previous protective
                                                                                       (iii) associated portions of Citibank’s   order and that these documents
                                                                          5            opposition to plaintiff’s motion for      “include[] proprietary information about
                                                                                       class certification.                      Citibank’s internal policies and
                                                                          6                                                      procedures, which are not publicly
                                                                                                                                 disseminated and which give Citibank a
                                                                          7                                                      competitive advantage in the
                                                                                                                                 marketplace.”
                                                                          8            (i) Portions of the declaration of        The request to seal this information is
                                                                                       Andrew Grayot; and                        DENIED. The supporting declaration
                                                                          9                                                      fails to show even good cause because it
                                                                                       (ii) associated portions of Citibank’s    merely concludes in generic terms that
                                                                         10            opposition to plaintiff’s motion for      this information was designated as
                                                                                       class certification.                      confidential under a previous protective
                                                                         11
United States District Court




                                                                                                                                 order and that these documents
                                                                                                                                 “include[] proprietary information about
                               For the Northern District of California




                                                                         12                                                      Citibank’s internal policies and
                                                                                                                                 procedures, which are not publicly
                                                                         13                                                      disseminated and which give Citibank a
                                                                                                                                 competitive advantage in the
                                                                         14                                                      marketplace.”
                                                                         15            (i) Exhibit 2 to the declaration of       Compelling reasons warrant the sealing
                                                                                       Kelly Booth;                              of customer account numbers, phone
                                                                         16                                                      numbers, and names contained in these
                                                                                       (ii) portions of the declaration of       documents. To this extent only, this
                                                                         17            Kelly Booth; and                          request is GRANTED. The request to
                                                                                                                                 seal these documents is otherwise
                                                                         18            (iii) associated portions of Citibank’s   DENIED. The supporting declaration
                                                                                       opposition to plaintiff’s motion for      fails to show even good cause because it
                                                                         19            class certification.                      merely concludes in generic terms that
                                                                                                                                 this information was designated as
                                                                         20                                                      confidential under a previous protective
                                                                                                                                 order and that these documents
                                                                         21                                                      “include[] proprietary information about
                                                                                                                                 Citibank’s internal policies and
                                                                         22                                                      procedures, which are not publicly
                                                                                                                                 disseminated and which give Citibank a
                                                                         23                                                      competitive advantage in the
                                                                                                                                 marketplace.”
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                             5
                                                                              Case 3:17-cv-06907-WHA Document 152 Filed 05/09/19 Page 6 of 9



                                                                          1            (i) Portions of the deposition of Alan    Compelling reasons warrant the sealing
                                                                          2            Exelrod; and                              of customer phone numbers. To this
                                                                                                                                 extent only, this request is GRANTED.
                                                                          3            (ii) associated portions of Citibank’s    The request to seal these documents is
                                                                                       opposition to plaintiff’s motion for      otherwise DENIED. The supporting
                                                                          4            class certification.                      declaration fails to show even good
                                                                                                                                 cause because it merely concludes in
                                                                          5                                                      generic terms that this information was
                                                                                                                                 designated as confidential under a
                                                                          6                                                      previous protective order and that these
                                                                                                                                 documents “include[] proprietary
                                                                          7                                                      information about Citibank’s internal
                                                                                                                                 policies and procedures, which are not
                                                                          8                                                      publicly disseminated and which give
                                                                                                                                 Citibank a competitive advantage in the
                                                                          9                                                      marketplace.”
                                                                                       (i) Portions of the deposition of Colin   Compelling reasons warrant the sealing
                                                                         10            Weir; and                                 of customer phone numbers and names
                                                                                                                                 contained in these documents. To this
                                                                         11
United States District Court




                                                                                       (ii) associated portions of Citibank’s    extent only, this request is GRANTED.
                                                                                       opposition to plaintiff’s motion for      The request to seal these documents is
                               For the Northern District of California




                                                                         12            class certification.                      otherwise DENIED. The supporting
                                                                                                                                 declaration fails to show even good
                                                                         13                                                      cause because it merely concludes in
                                                                                                                                 generic terms that this information was
                                                                         14                                                      designated as confidential under a
                                                                                                                                 previous protective order and that these
                                                                         15                                                      documents “include[] proprietary
                                                                                                                                 information about Citibank’s internal
                                                                         16                                                      policies and procedures, which are not
                                                                                                                                 publicly disseminated and which give
                                                                         17                                                      Citibank a competitive advantage in the
                                                                                                                                 marketplace.”
                                                                         18
                                                                                       (i) Portions of the declaration of        The request to seal this information is
                                                                         19            David Kalat; and                          DENIED. The supporting declaration
                                                                                                                                 fails to show even good cause because it
                                                                         20            (ii) associated portions of Citibank’s    merely concludes in generic terms that
                                                                                       opposition to plaintiff’s motion for      this information was designated as
                                                                         21            class certification.                      confidential under a previous protective
                                                                                                                                 order and that these documents
                                                                         22                                                      “include[] proprietary information about
                                                                                                                                 Citibank’s internal policies and
                                                                         23                                                      procedures, which are not publicly
                                                                                                                                 disseminated and which give Citibank a
                                                                         24                                                      competitive advantage in the
                                                                                                                                 marketplace.”
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                            6
                                                                              Case 3:17-cv-06907-WHA Document 152 Filed 05/09/19 Page 7 of 9



                                                                          1            (i) Portions of the declaration of        Compelling reasons warrant the sealing
                                                                          2            Margaret Daley; and                       of customer account numbers, phone
                                                                                                                                 numbers, and names contained in these
                                                                          3            (ii) associated portions of Citibank’s    documents. To this extent only, this
                                                                                       opposition to plaintiff’s motion for      request is GRANTED. The request to
                                                                          4            class certification.                      seal these documents is otherwise
                                                                                                                                 DENIED. The supporting declaration
                                                                          5                                                      fails to show even good cause because it
                                                                                                                                 merely concludes in generic terms that
                                                                          6                                                      this information was designated as
                                                                                                                                 confidential under a previous protective
                                                                          7                                                      order and that these documents
                                                                                                                                 “include[] proprietary information about
                                                                          8                                                      Citibank’s internal policies and
                                                                                                                                 procedures, which are not publicly
                                                                          9                                                      disseminated and which give Citibank a
                                                                                                                                 competitive advantage in the
                                                                         10                                                      marketplace.”
                                                                                126    The deposition of Margaret Daley.         Compelling reasons warrant the sealing
                                                                         11
United States District Court




                                                                                                                                 of customer account numbers, phone
                                                                                                                                 numbers, and names contained in these
                               For the Northern District of California




                                                                         12                                                      documents. To this extent only, this
                                                                                                                                 request is GRANTED. The request to
                                                                         13                                                      seal this document is otherwise
                                                                                                                                 DENIED. The supporting declaration
                                                                         14                                                      fails to show even good cause because it
                                                                                                                                 merely concludes in generic terms that
                                                                         15                                                      this information was designated as
                                                                                                                                 confidential under a previous protective
                                                                         16                                                      order and that these documents describe
                                                                                                                                 “internal practices, procedures, and
                                                                         17                                                      information, which are not publicly
                                                                                                                                 disseminated.” Moreover, this request
                                                                         18                                                      has not been narrowly tailored as
                                                                                                                                 required by Civil Local Rule 79-5.
                                                                         19
                                                                                136    (i) Portions of the deposition of Colin   The request to seal this information is
                                                                         20            Weir; and                                 DENIED. The supporting declaration
                                                                                                                                 fails to show even good cause because it
                                                                         21            (ii) associated portions of Citibank’s    merely concludes in generic terms that
                                                                                       supplemental opposition to plaintiff’s    this information was designated as
                                                                         22            motion for class certification.           confidential under a previous protective
                                                                                                                                 order and that these documents
                                                                         23                                                      “include[] proprietary information about
                                                                                                                                 Citibank’s internal policies and
                                                                         24                                                      procedures, which are not publicly
                                                                                                                                 disseminated and which give Citibank a
                                                                         25                                                      competitive advantage in the
                                                                                                                                 marketplace.”
                                                                         26
                                                                         27
                                                                         28


                                                                                                                            7
                                                                              Case 3:17-cv-06907-WHA Document 152 Filed 05/09/19 Page 8 of 9



                                                                          1            (i) Portions of the deposition of         The request to seal this information is
                                                                          2            Margaret Daley; and                       DENIED. The supporting declaration
                                                                                                                                 fails to show even good cause because it
                                                                          3            (ii) associated portions of Citibank’s    merely concludes in generic terms that
                                                                                       supplemental opposition to plaintiff’s    this information was designated as
                                                                          4            motion for class certification.           confidential under a previous protective
                                                                                                                                 order and that these documents
                                                                          5                                                      “include[] proprietary information about
                                                                                                                                 Citibank’s internal policies and
                                                                          6                                                      procedures, which are not publicly
                                                                                                                                 disseminated and which give Citibank a
                                                                          7                                                      competitive advantage in the
                                                                                                                                 marketplace.”
                                                                          8            (i) Portions of the deposition of         The request to seal this information is
                                                                                       David Kalat; and                          DENIED. The supporting declaration
                                                                          9                                                      fails to show even good cause because it
                                                                                       (ii) associated portions of Citibank’s    merely concludes in generic terms that
                                                                         10            supplemental opposition to plaintiff’s    this information was designated as
                                                                                       motion for class certification.           confidential under a previous protective
                                                                         11
United States District Court




                                                                                                                                 order and that these documents
                                                                                                                                 “include[] proprietary information about
                               For the Northern District of California




                                                                         12                                                      Citibank’s internal policies and
                                                                                                                                 procedures, which are not publicly
                                                                         13                                                      disseminated and which give Citibank a
                                                                                                                                 competitive advantage in the
                                                                         14                                                      marketplace.”
                                                                         15            (i) Exhibit 1 to the surrebuttal of       Compelling reasons warrant the sealing
                                                                                       Margaret Daley;                           of customer account numbers, phone
                                                                         16                                                      numbers, and names contained in these
                                                                                       (ii) portions of the surrebuttal of       documents. To this extent only, this
                                                                         17            Margaret Daley; and                       request is GRANTED. The request to
                                                                                                                                 seal these documents is otherwise
                                                                         18            (ii) associated portions of Citibank’s    DENIED. The supporting declaration
                                                                                       supplemental opposition to plaintiff’s    fails to show even good cause because it
                                                                         19            motion for class certification.           merely concludes in generic terms that
                                                                                                                                 this information was designated as
                                                                         20                                                      confidential under a previous protective
                                                                                                                                 order and that these documents
                                                                         21                                                      “include[] proprietary information about
                                                                                                                                 Citibank’s internal policies and
                                                                         22                                                      procedures, which are not publicly
                                                                                                                                 disseminated and which give Citibank a
                                                                         23                                                      competitive advantage in the
                                                                                                                                 marketplace.”
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                             8
                                                                               Case 3:17-cv-06907-WHA Document 152 Filed 05/09/19 Page 9 of 9



                                                                          1       140     Portions of the deposition of Colin    Compelling reasons warrant the sealing
                                                                          2               Weir.                                  of customer phone numbers and names
                                                                                                                                 contained in these documents. To this
                                                                          3                                                      extent only, this request is GRANTED.
                                                                                                                                 The request to seal these documents is
                                                                          4                                                      otherwise DENIED. The supporting
                                                                                                                                 declaration fails to show even good
                                                                          5                                                      cause because it merely concludes in
                                                                                                                                 generic terms that this information was
                                                                          6                                                      designated as confidential under a
                                                                                                                                 previous protective order and that these
                                                                          7                                                      documents “include[] proprietary
                                                                                                                                 information about Citibank’s internal
                                                                          8                                                      policies and procedures, which are not
                                                                                                                                 publicly disseminated and which give
                                                                          9                                                      Citibank a competitive advantage in the
                                                                                                                                 marketplace.”
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13         IT IS SO ORDERED.

                                                                         14
                                                                         15   Dated: May 9, 2019.
                                                                                                                                WILLIAM ALSUP
                                                                         16                                                     UNITED STATES DISTRICT JUDGE
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                           9
